Title: From George Washington to the Board of War, 18 January 1779
From: Washington, George
To: Board of War


Gentlemen
Philada 18 January 1779

In consequence of your letters of the 9 and 16th Inst. upon the subject of paying the arrearages of Cloathing due to the Army for the year 1777—I have drawn up the inclosed rough plan, which contains the heads of what, in my opinion, will be necessary to establish some general Regulations for a settlement with the line of the Army at large. That justice may be equally distributed to the public and the individual, and that there may be no charge of partiality in settling and paying off the troops of one state in preference to another, I would recommend that no payments for Arrearages be made before some person or persons are regularly appointed for that purpose, their powers fully defined—and their general rule of conduct explicitly designated. I have the Honor to be &.
